Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 25, 2018

                                     No. 04-17-00440-CV

                               EX PARTE PETER BURTON,

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI09461
                       The Honorable Renee A. Yanta, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s brief
is due April 3, 2018. NO FURTHER EXTENSIONS WILL BE GRANTED.



                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court